Title: From James Madison to Maurice Rogers, 30 November 1807
From: Madison, James
To: Rogers, Maurice



Sir.
Department of State, Novr: 30th: 1807.

On comparing the Bill of Mr: Hagfeg, with the vouchers transmitted in your Letter of October 2d: it was found that there was a deficiency in the latter of nearly half the amount of the Bill; and the account Current, also said to be enclosed, was not received with that letter.  The Bill notwithstanding has been paid: but as Mr: Hagfeg is made a debtor at the Treasury, in the amount which exceeds that of the vouchers already received, it is desirable on our part, as will doubtless be on his, that the residue of the Vouchers should be furnished as soon as possible.  You will therefore take an early occasion to apprize Mr: Hagfeg of this deficiency, and to urge the necessity of its being supplied.  I am &c:

James Madison.

